Citation Nr: 0620472	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-31 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability 
including herniated nucleus pulposus with history of lumbar 
laminectomy; L4 radiculopathy; and lumbar myositis (low back 
disability).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic acquired 
psychiatric disorder.

3.  Entitlement to service connection for bilateral 
pterygium.

4.  Entitlement to a compensable rating for tonsillitis. 

5.  Entitlement to an increased rating for rhinosinusitis, 
currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION


The veteran served on active duty in November 1967 until May 
1971.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issues of entitlement to service connection for bilateral 
pterygium and reopening the claim for service connection for 
a psychiatric disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran did not file a notice of disagreement to the 
November 1976 RO denial of service connection for a back 
disability.  

2.  The evidence submitted since the November 1976 rating 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran's current lumbar spine disability cannot be 
disassociated from his in-service symptomatology.

4.  The veteran's tonsillitis is not symptomatic and has no 
disabling residuals.

5.  The veteran's rhinosinusitis is manifested by complaints 
of runny nose along with drainage, and the need for 
medication; with no objective evidence of symptoms of 
sinusitis with three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis manifested by headaches, pain, 
and purulent discharge or crusting; or polyps; or more than 
50 percent nasal obstruction; or complete obstruction on one 
side.


CONCLUSIONS OF LAW

1.  The November 1976 rating decision denying service 
connection for a low back disability is final.  38 U.S.C. 
§ 4005 (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1976).

2.  The additional evidence received since the November 1976 
RO decision is new and material; thus, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for a back disability have been met.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2001).

3.  The appellant's lumbar spine disability was incurred 
during military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2005).

4.  The criteria for a compensable evaluation for tonsillitis 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 4.97 Part 4, Diagnostic Code 6599-6516 
(2005).

5.  The criteria for an evaluation in excess of 10 percent 
for rhinosinusitis are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 4.97 Part 4, Diagnostic Code 
6522 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of a letter 
sent to the veteran in August 2003.  The content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

In regard to the claim for service connection for a low back 
disorder, those matters that pertain to the appropriate 
disability rating or effective date are not currently before 
the Board and the RO will have the opportunity to provide the 
required notice.  

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claims has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

New and material evidence to reopen a claim for a back 
disorder

Service connection for a low back disability was previously 
denied by the RO in February 1973 and November 1976.  In 
November 1976 the RO noted that there was no evidence of 
continuity to establish a relationship between military 
service and his low back disability.  That decision is now 
final.  

It must first be determined whether new and material evidence 
has been submitted such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105.  Regardless of the RO's 
determination that new and material evidence had not been 
submitted, the Board must make its own determination of 
whether new and material evidence has been submitted.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).

Evidence of record at the time of the prior denial in 
November 1976 includes service medical records, as well as 
post service private and VA examination reports and written 
statements of the veteran.  The service medical records 
showed that the veteran was treated on several occasions for 
back pain and paravertebral muscle spasm.  Private medical 
records show that a laminectomy was performed in December 
1975.  

In August 1977, the veteran filed an application to reopen 
his claim for service connection for a low back disability.  
However he failed to submit any evidence.  

In October 1990, the veteran attempted to reopen his claim 
for service connection for a low back disability.  However 
the RO failed to respond.  The veteran filed another 
application to reopen his claim for service connection for a 
low back disability in July 2003.  Therefore, the veteran's 
claim has been open since October 1990.  

The Board notes that the standard for new and material 
evidence was amended.  See 38 C.F.R. § 3.156(a) (2003).  
However, that amendment applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(August 29, 2001).  Since this claim was received before that 
date, the law in effect when the claim was filed is 
applicable.  That is the standard discussed below.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Pertinent evidence associated with the claims file since the 
RO's November 1976 decision includes service medical records, 
the veteran's written statements, as well as reports of VA 
and private treatment records.  

In applying the above criteria to the evidence submitted 
since the last final decision, the Board finds that the new 
evidence-in particular, a private physician's opinion that 
provides a medical nexus-is new and material and requires 
reopening of the appellant's claim.  The Board finds that 
this statement raises a reasonable possibility of 
substantiating the claim.  Therefore, the Board finds that 
this evidence is both new and material, and serves to reopen 
the claim.  38 C.F.R. § 3.156(a).  

Having reopened the veteran's claim, the current decision 
will be based on a de novo review of the record.  Before the 
Board may proceed, however, it must first determine whether 
rendering a decision will prejudice the veteran in the course 
of his appeal.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  Because the Board's decision will result in a grant 
of service connection, the appellant is not prejudiced.

Criteria for entitlement to service connection

Service connection may be granted if a disorder was incurred 
or aggravated in active military service.  38 U.S.C.A. 
§§ 1110; 1131; 38 C.F.R. § 3.303.

The veteran's service medical records show that he was 
treated on several occasions during service.  The veteran, in 
essence, states that he continued having back pain subsequent 
to service discharge.  Further, in a September 2003 
statement, a private physician concluded that there was a 
direct temporal and causal relationship between the veteran's 
inservice injury and his current low back disability.  

The opinion of the private physician and the entire medical 
history, constitute a sufficient basis to conclude the 
currently diagnosed back disorder is related to military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310.  
Accordingly, service connection is warranted.

Entitlement to a compensable rating for tonsillitis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

Based on inservice treatment for tonsillitis, service 
connection was granted for tonsillitis in a February 1973 
rating action.  A noncompensable evaluation was assigned.  
This rating has been in effect since then.

The RO evaluated this disability as analogous to chronic 
laryngitis under Diagnostic Code 6516 because the functions 
affected, the anatomical localization, and the symptomatology 
are more closely analogous to that disability than any of the 
other diagnostic codes pertaining to the respiratory system.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (in 
assigning an analogous diagnostic code the Board must apply 
all three criteria and explain why a particular code is 
chosen); 38 C.F.R. § 4.21.  Diagnostic Code 6516 provides a 
10 percent rating if the chronic laryngitis is manifested by 
hoarseness, with inflammation of cords or mucous membrane.  
38 C.F.R. § 4.97.  

The preponderance of the medical evidence shows that the 
veteran's tonsillitis is not producing current compensable 
pathology.  There is no chronic laryngitis or hoarseness, 
with inflammation of cords or mucous membrane.  Indeed, at VA 
examination in September 2003, the examiner indicated there 
were no sequelae associated with tonsillitis.  In fact, 
throughout the appeal period, there is no evidence of a 
current diagnosis of tonsillitis or residuals of tonsillitis.  
Therefore, based on the evidence above, the Board finds that 
a compensable rating is not warranted for the veteran's 
tonsillitis. 

Entitlement to an increased rating for rhinosinusitis

Based on inservice treatment for allergic rhinitis, service 
connection was granted for allergic rhinitis in a November 
1971 rating action.  In a February 1973 rating action, a 
noncompensable evaluation was assigned.  The rating was 
increased to 10 percent in a November 1976 rating action.  
This rating has been in effect since then.

Diagnostic Code 6522 (allergic or vasomotor rhinitis) 
provides a 30 percent rating when there are polyps; and a 10 
percent rating where there are no polyps, but with greater 
than 50 percent obstruction of both sides or complete 
obstruction of one side.

In the alternative, the Board also considered the rating 
criteria for sinusitis.  A 10 percent evaluation is warranted 
for one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis manifested by headaches, pain, and purulent 
discharge or crusting; a 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six  weeks) 
antibiotic treatment, or; more than six non- incapacitating 
episodes per year of sinusitis manifested by headaches, pain, 
and purulent discharge or crusting.  A note following this 
section provides that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.

Here, it is not shown during the appellate period that the 
veteran's rhinosinusitis was ever manifested by polyps or by 
greater than 50 percent obstruction of both nares, or 
complete obstruction on one side.  Consequently, a higher 
rating under Code 6522 is not warranted.  See 38 C.F.R. § 
4.31.  

Consideration was given to the alternate criteria for a 30 
percent rating for sinusitis.  However, it is not shown that 
the rhinosinusitis has resulted in any incapacitating 
episodes or more than six non-incapacitating episodes.  The 
medical evidence, which includes VA examination in September 
2003 and March 2005 as well as VA outpatient reports, shows 
that during this period of time, the veteran's rhinosinusitis 
was manifested by mild or occasional symptoms.  There was 
watery nasal discharge noted at the VA examination in 2003.  
Sinus X-rays were performed in 2003 and 2005.  There were no 
abnormalities noted in the sinuses.  Therefore, based on 
review of the record, the Board finds that the evidence 
approximates a 10 percent disability evaluation.


ORDER

The claim is reopened by new and material evidence, and 
service connection for a back disability including herniated 
nucleus pulposus with history of lumbar laminectomy; L4 
radiculopathy; and lumbar myositis is granted.  

Entitlement to a rating in excess of 0 percent for 
tonsillitis is denied.

Entitlement to a rating in excess of 10 percent for 
rhinosinusitis is denied.


REMAND

Service medical records relate that the veteran was treated 
for right eye pterygium in July 1969.  Bilateral nasal 
pterygium was diagnosed at the VA examination in September 
2003.  The medical evidence of record clearly reflects an in-
service diagnosis and a current disability, but is unclear 
regarding a nexus between the in-service diagnosis and the 
current disability and is, accordingly, insufficient to make 
a determination with respect to service connection.  An 
opinion would be helpful in the adjudication of this issue.  

In reviewing an application to reopen a claim of service 
connection, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must notify a veteran of 
the evidence and information that is necessary to both reopen 
his claim and to establish his entitlement to the underlying 
claim for the benefit sought.  Kent v. Nicholson, No. 04-181 
(Vet. App. Mar. 31, 2006).  The letter sent to the veteran in 
August 2003 regarding his application to reopen a claim for 
service connection for a psychiatric disorder did not comply 
with the dictates outlined in Kent.  On remand, the veteran 
should be given appropriate notice with regard to his 
application to reopen his claim of service connection for a 
psychiatric disorder. 

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The RO should provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
specific information or specific evidence 
needed to reopen the psychiatric disorder 
claim based on new and material evidence. 

2.  The RO should make arrangements with 
the San Juan, Puerto Rico, VA medical 
facility for the veteran's claims folder 
to be forwarded to the examiner who 
conducted the VA examination in September 
2003 (or, if unavailable, to another 
appropriate VA reviewer) in order to 
review the claims folder.  In an 
addendum, the examiner should provide an 
opinion as to the nature and etiology of 
his bilateral nasal pterygium.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
provide an opinion as to whether the 
veteran's bilateral nasal pterygium (or 
either one) is at least as likely as not 
(that is, a probability of 50 percent or 
better) related to his military service.  

3.  If any benefits remain denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


